Mr. Chief Justice Shepard
delivered the opinion of the Court:
It is the law that an owner of property has the right to employ many brokers, and to reserve the right to sell himself, and to pay such broker as shall close the sale with a customer; but, notwithstanding this, if a broker finds a customer with whom the owner closes the deal, and is the real procurer of the sale, he is entitled to his commissions. Bryan v. Abert, 3 App. D. C. 180, 187; Block v. Ryan, 4 App. D. C. 283, 286; Shinn v. Evans, 37 App. D. C. 304, 308; and Moore v. Breuninger, 34 App. D. C. 86, 91.
This question of fact was submitted to the jury in a charge that we find unobjectionable. The jury found that the purchaser was not procured by the defendant, but by plaintiff, who stimulated him to the purchase and was the procuring cause of his offer. They found that defendant did not notify plaintiff of any previous negotiations with Gordon, nor reserve the right to effect a sale to Gordon himself. Plaintiff was left to believe that he had found the purchaser.
This was a question of fact for the jury to determine, and there was no error in .refusing to direct a verdict foi* defendant, or in failing to. give 'the special instruction asked by the defendant.
The judgment is affirmed with costs. Affirmed.